Citation Nr: 0102313	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  92-23 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness, to include whether the charged indebtedness is 
valid.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated June 6, 2000, which vacated a 
June 1999 Board decision and remanded the case for further 
development.  The case arose from a March 1992 decision by 
the Committee on Waivers and Compromises (Committee) of the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


REMAND

As noted above, the Court in its June 2000 order granted a 
motion to vacate and remand the issue on appeal.  The motion 
for remand noted the June 1999 Board decision, in essence, 
failed to adequately provide reasons and bases as to a 
determination of validity of indebtedness and appeared to 
have based its decision on an invalidated standard.  

It was also noted that the Board had not ensured that the 
directives of its prior remand orders to the RO had been 
accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(holding that remand was required where the RO failed to 
comply with a prior remand order).  Therefore, the Board 
finds additional development is required.

The Board also notes there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board notes that in May 1997 the RO received 
correspondence from a private medical facility indicating, in 
essence, that no records related to the veteran had been 
located and that additional time was required to search for 
any inactive records.  Therefore, the Board finds a remand in 
this case is required to ensure compliance with the notice 
and duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

In addition, the Board notes that in the analysis of the 
veteran's claim VA must examine sequentially any dispute with 
the validity of the amount of the debt and then, if any 
portion of the debt remains valid, determine whether the 
veteran can be accorded a waiver of recovery of the loan 
guaranty indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 
430 (1991).  

The Court has held that VA has the right of indemnity and 
subrogation when it has been required to make payment to a 
lender pursuant to a home loan guaranty.  Travelstead v. 
Derwinski, 1 Vet. App. 344, 346 (1991), aff'd 978 F.2d 1244 
(Fed.Cir. 1992); see also Buzinski v. Brown, 6 Vet. App. 360, 
364 (1994).  The Court has also held that under the theory of 
subrogation, VA "stands in the shoes of the successor 
mortgagee, and we must look to the successor mortgagee's 
rights resulting from [state law] to determine whether there 
is a debt which the Secretary can collect from [the] 
appellant."  Berotti v. West, 11 Vet. App. 194 (1998) 
(citing Smith (Barbara C.) v. Derwinski, 1 Vet. App. 267, 275 
(1991)).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran and his representative 
should be allowed to submit additional 
evidence pertinent to the issue on 
appeal.  Any pertinent information 
received should be added to the claims 
folder.  

2.  The RO should make another attempt to 
obtain the veteran's private medical 
records as requested by VA correspondence 
dated December 9, 1996.  The veteran 
should be requested to furnish any 
necessary authorization for the release 
of private medical records.  Copies of 
any information received should be added 
to the claims folder.

3.  Thereafter, the RO should request a 
VA Regional Counsel advisory opinion as 
to the validity of the veteran's 
indebtedness under the laws of the 
Commonwealth of Puerto Rico in light of 
VA's indemnity and subrogation rights.  
The veteran and his representative should 
be provided a copy of the opinion and 
allowed an opportunity to respond.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.  The RO must fully address the 
veteran's contentions regarding the 
alleged invalidity of debt, i.e., that 
the sale of the property to him and his 
former spouse in September 1976 was a 
sham that was perpetuated against him 
without his knowledge or consent.  If the 
validity challenge does not result in a 
favorable outcome to the veteran, the RO 
should re-adjudicate the waiver issue.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



